Avelo Mtge., LLC v McFarlane (2018 NY Slip Op 02275)





Avelo Mtge., LLC v McFarlane


2018 NY Slip Op 02275


Decided on March 29, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 29, 2018

Sweeny, J.P., Renwick, Manzanet-Daniels, Kahn, Kern, JJ.


6162 18013/07

[*1]Avelo Mortgage, LLC, Plaintiff-Appellant,
vAinsley McFarlane, et al., Defendants-Respondents.


Leopold & Associates, PllC, Armonk (Erin E. Wietecha of counsel), for appellant.
Kenneth R. Berman, Forest Hill, for respondents.

Appeal from order, Supreme Court, Bronx County (Betty Owen Stinson, J.), entered July 29, 2016, which denied plaintiff's motion to vacate the dismissal of the action and restore the action to the calendar and to appoint a referee to compute and for related relief, unanimously dismissed, without costs.
This motion to vacate a dismissal order was brought pursuant to CPLR 2221(a) and is in fact a motion for reargument. No
appeal lies from the denial of reargument (McCoy v Metropolitan Transp. Auth., 75 AD3d 428, 430 [1st Dept 2010]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 29, 2018
DEPUTY CLERK